- Midland National Life Insurance Company Jason L. Bradshaw Senior Variable Compliance Consultant North American Companies for Life and Health Insurance 525 West Van Buren · Chicago, Illinois 60607 Phone: 800.800.3656, Ext. 27878 · Fax: 312.648.7778 E-Mail : jbradshaw@sfgmembers.com September 25, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Midland National Life Separate Account A File Number 333-153825 – Premier Variable Universal Life III Commissioners: Enclosed for filing is a copy of Post-Effective Amendment Number 5 to the above referenced Form N-6 Registration Statement. This amendment is being filed pursuant to paragraph (b) of Rule 485, and pursuant to subparagraph (b) (4) of that Rule, we certify the amendment does not contain disclosure which would render it ineligible to become effective pursuant to said paragraph (b). If you have any comments or questions about this filing, please contact Fred Bellamy of Sutherland, Asbill & Brennan LLP at 202-383-0126 or fred.bellamy@sutherland.com. Sincerely, /s/ Jason L. Bradshaw Jason L. Bradshaw Senior Variable Compliance Consultant cc: Frederick R. Bellamy Sutherland Asbill & Brennan LLP As filed with the Securities and Exchange Commission on September 25, 2012 Registration File No. 333-153825 811-05271 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. _ [ ] POST-EFFECTIVE AMENDMENT NO. _5 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. _160 [ X ] (Check appropriate box or boxes.) Midland National Life Separate Account A (Exact name of registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of depositor) One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Address of depositor’s principal executive offices) Depositor’s Telephone Number, including Area Code: (605) 335-5700 Victoria E. Fimea Copy to: Senior Vice President, General Counsel & Secretary Midland National Life Insurance Company Frederick R. Bellamy, Esq. One Sammons Plaza Sutherland Asbill & Brennan LLP Sioux Falls, South Dakota 57193-9991 1275 Pennsylvania Avenue, N.W. (Name and address of agent for service) Washington, DC 20004-2415 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) þ on October 1, 2012 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(i) o on pursuant to paragraph (a)(i) of Rule 485 If appropriate check the following box: o This post-effective amendment designates a new effective date for a previously filed post- effective amendment Title of Securities Being Registered: Individual Flexible Premium Variable Life Insurance Policies Premier Variable Universal Life III Premier Variable Universal Life III Flexible Premium Variable Life Insurance Policy Issued By: Midland National Life Insurance Company One Sammons Plaza · Sioux Falls, SD 57193 (605) 373-2207 (telephone) · (800) 272-1642 (toll-free telephone number) (877) 841-6709 (toll-free facsimile for transaction requests) (877) 208-6136 (toll-free facsimile for service requests) Through the Midland National Life Separate Account A Premier Variable Universal Life III (“the policy”) is a life insurance policy issued by Midland National
